EXAMINER’S COMMENT
Specification
The title of the invention submitted on 22 November 2021 is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
PIEZO ACTUATOR HAVING IN-PLANE BENDING MODE TO REDUCE WEAR AND DIRECT-DRIVE MOTOR
Applicant is welcomed to propose a new title if finding the suggested title unacceptable.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 19, 21 and 23-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Independent claim 19 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezo actuator comprising, inter alia, a set of electrodes being positioned on the top surface of the piezo material and at least one electrode being positioned at the bottom surface of the piezo material, wherein the electrodes are electrically connected and configured such that, taking into account the polarity of the piezo material, driving of the electrodes induces an in-plane bending mode and/or an in-plane expansion mode, wherein the in-plane bending mode is an oscillation mode wherein adjacent corners move in opposite sense and wherein the in- plane expansion mode is an oscillation mode wherein different corners of the top surface move in a same direction being synchronously outward or inward.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Funakubo et al. (U.S. Patent No. 5345137) discloses a two-dimensionally driving ultrasonic vibrator which is compact, is high in energy converting efficiency, can output a large vibration output, will be able to reversibly move a driven body in case it is used as a linear motor and to reduce the wear of the driven member and projection.
Kwon (U.S. Patent No. 9791524) discloses a magnetic resonance imaging (MRI) acoustic system including an electro-acoustic transducer controlling the intensity of the current so that the vibrating plate vibrates regardless of an intensity of the magnetic field according to a change of positions of the electro-acoustic transducer. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





21 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837